DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed August 2, 2022, with respect to rejection of claims 7, 8, 11, 13 and 21-33 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 7, 8, 11, 13 and 21-33 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed August 2, 2022 with respect to rejection of claims 7, 8, 11 and 21-33 under 35 U.S.C. 103 as being unpatentable over Lewis U.S. publication no. 2011/0106177 A1 in view of Carter et al. U.S. patent no. 9,486,557 B2 (“Carter”) and further in view of Kale et al. U.S. publication no. 2011/0144766 A1 (“Kale”); and rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Lewis in view of Carter in view of Kale and further in view of Frey et al. U.S. publication no. 2016/0007983 A1 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to independent claims 7 and 11 requiring, “wherein upon the inserting or providing the screw into the implant, cut DBFs from the plurality of cut DBFs wrap around the screw, thereby augmenting fixation of the screw in the bone” distinguishes the claimed invention from the rejection of record.  In particular, Applicant asserts the difference is the prior art includes “outwardly directed radial pressure of the screw shank upon the anchor when implanted,” while Applicant’s invention allegedly includes “wrapping around of DBFS around the screw”. 
Examiner does not find the amendment and remarks persuasive for overcoming the rejection of record.  The implant of Lewis as modified by Carter and Kale has “DBFs configured to the surface of the screw” (see Applicant’s specification paragraph [0181]- note this is the paragraph of Applicant’s disclosure allegedly providing written description support for the claim amendment).  Moreover, if Applicant could show wrapping of the DBFs around the screw as an inherent property of the screw and implant combination [for example, in attempt at overcoming the written description rejection], then the substantially similar structure of the Lewis, Carter and Kale invention would also possess the same inherent property.  Moreover, Applicant argues Lewis’ “outwardly directed radial pressure of the screw shank upon the implant anchor” is distinct or opposite of what happens when DBFs are wrapped around the screw upon implantation substantially as claimed.  However, Applicant fails to establish how or why the volume of the screw rotationally inserted within the volume of the implant, even with DBFs wrapping around the screw during the rotational insertion, would not provide any outwardly directed radial pressure of an implant anchor in bone. 
Additionally, on page 10 of the remarks, Applicant argues that Kale fails to expressly evidence demineralized bone fiber of Carter as the type of demineralized bone to modify the anchor of Lewis.  However, the argument is not persuasive.  Lewis expressly discloses the use of any known and suitable material for use as the bone anchor.  Kale provides sufficient evidence to teach use of a demineralized bone as the material for the Lewis anchor.  Carter teaches demineralized bone implants formed by bone fibers for optimization and control of the implant/bone integration (e.g., see at least abstract, col. 4, lines 18-24, and as described throughout). Thus, one of ordinary skill in the art at the time of the effective filing date of the claimed invention would try using the demineralized bone fiber type of demineralized bone as taught by Carter for a screw anchor in order to obtain optimization and control of the implant/bone integration with predictable results and a reasonable expectation of success. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Examiner is unable to find antecedent basis in the original specification for the limitations in amended independent claims 7 and 11 for at least the reasons described under 35 U.S.C. 112(a) below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 11, 13 and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 7 and 11 have each been amended to recite the limitation “wherein upon the inserting or providing the screw into the implant [which is implanted in a bone space, see claim 7, line 3], cut DBFs from the plurality of cut DBFs wrap around the screw, thereby augmenting fixation of the screw in the bone”.  Examiner is unable to find express written description support for this limitation in the disclosure. Applicant’s remarks filed August 2, 2022 state support for the amendment is found in paragraphs [0092] and [0181] of the filed disclosure. Paragraph [0181] states, “A portion of the sheet of Example 3 approximately 3 cm by 1 cm was hydrated and wrapped around the threaded portion of a 6 mm diameter pedicle screw. The DBF conformed to the surface of the screw” (emphasis added).  The description of a hydrated sheet being wrapped around a threaded portion, wherein the DBF broadly ‘conform’ to the surface of the screw, is not commensurate with the scope of the newly recited claim terms “cut DBFs from the plurality of cut DBFs wrap around the screw”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 11 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis U.S. publication no. 2011/0106177 A1 in view of Carter et al. U.S. patent no. 9,486,557 B2 (“Carter”) and further in view of Kale et al. U.S. publication no. 2011/0144766 A1 (“Kale”).
Regarding claims 7, 11 and 23-26, Lewis discloses a method of augmenting fixation of a screw (a spinal or other orthopedic implant screw may be used in accordance with principles of the invention – see at least paragraphs [0001], [0030], [0033] and [0078], etc.) in a bone in need of repair, the method comprising: inserting or providing an implant (20) to a cavity in the bone, the implant (20) being space-filling thereby occupying the cavity (e.g., figure 1A); and inserting or providing the screw (22 or other orthopedic screw) into the implant (20) (e.g., figure 1A), wherein the implant comprises: a proximal end (26) and a distal end (30) being more narrow than the proximal end (26) (e.g., see at least figure 1A; and paragraphs [0051], [0058] and [0076]); and wherein the implant has a shape selected from one of a truncated cone (figure 1A; paragraphs [0051], [0058] and [0076], etc.), a cannulated (formed by cannulation 50- figure 2B) truncated cone (figure 1A; paragraphs [0051], [0058] and [0076], etc.), a truncated cone with a proximal flared end (flared end formed by flange 24) or a cannulated (formed by cannulation 50- figure 2B) truncated cone with a proximal flared end (flared end formed by flange 24) (figure 1A; paragraphs [0051], [0058] and [0076], etc.), wherein the flared end (formed by flange 24) has a flared end diameter of or between about 2mm to 7mm (e.g., see at least paragraphs [0065], [0077], etc.), and wherein the flared end comprises an indent for receiving the screw (i.e., indent formed by 1mm greater diameter than diameter of shank of the screw- e.g., see at least paragraph [0059]; and figure 1A).
Lewis expressly teaches, “The sleeve is formed of any suitable material, i.e., physiologically compatible with required physical characteristics” (paragraph [0052]). Lewis further expressly teaches, “Anchor 20 and screw 22 may be formed of any materials suitable for the purposes described herein, including for example surgical steel, other metals, plastic(s), and/or biodegradable materials in any suitable or desired combinations” (paragraph [0073]).   
However, Lewis is silent regarding the implant comprising a plurality of cut demineralized bone fibers (DBFs) formed from a DBF mixture, wherein the plurality of cut DBFs are cut from demineralized whole bone in a direction parallel to the orientation of the collagen fibers, and each of the plurality of cut DBFs have a fiber length of or between about 1cm to about 30cm or of or between about 3cm to about 10cm, wherein the DBF mixture is processed by a molding process or a wet lay process substantially as claimed.
In the same field of endeavor, namely bone implants, Carter teaches demineralized bone implants formed by bone fibers for optimization and control of the implant/bone integration (e.g., see at least abstract, col. 4, lines 18-24, and as described throughout). Carter teaches the plurality of demineralized bone fibers (DBFs) are formed from a DBF mixture and are cut from demineralized whole bone in a direction parallel to the orientation of the collagen fibers (e.g., see at least col. 4, lines 18-24). Carter teaches each of the plurality of cut DBFs have a length of between about 1cm to about 30cm (col. 6, line 33) or between about 3cm to about 10cm (col. 6, lines 36-37) or between about 3cm to about 18cm (col. 6, line 35) or between about 1cm to about 4cm (col. 6, line 33). Carter teaches the DBF may be formed as a combined mixture [set of used bone fibers and mixtures-col. 17, lines 42-45, etc. as described throughout] that is processed by a molding or wet lay process (e.g., see at least col. 14, lines 15-52, etc.).  
Moreover, in the same field of endeavor, namely bone implants, Kale expressly teaches using demineralized bone material for a bone screw anchor or augment (10 or the like) is the preferred material (e.g., see at least paragraphs [0006], [0010], etc.).  Kale further expressly teaches said demineralized bone material is a known material selectable among a list of known implant materials by one of ordinary skill in the art at the time of the effective filing date of the claimed invention based on being known as suitable for the intended purpose of being a bone implant material providing optimized integration into a patient (e.g., paragraphs [0045] and [0098], etc.). MPEP 2144.07.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Also see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the implant of Lewis as a plurality of demineralized bone fibers in accordance with the teachings of Carter in order to use a material with enhanced osseointegration and/or trying the use of Carters material in the invention of Lewis based on trying selection of a known implant material (demineralized bone) as a matter of design choice as taught and/or suggested by Kale to do so with predictable results and a reasonable expectation of success.
Thus, the implant of Lewis as modified by Carter and Kale has “DBFs configured to the surface of the screw” (see Applicant’s specification paragraph [0181]- note this is the paragraph of Applicant’s disclosure allegedly providing written description support for the claim amendment).  The combination of the DBF material of Carter for use as the Lewis anchor “augments fixation of the screw in the bone”.  Moreover, if Applicant could show wrapping of the DBFs around the screw as an inherent property of the screw and implant combination [for example, in attempt at overcoming the written description rejection provided herein above], then the substantially similar structure of the Lewis, Carter and Kale invention would also possess the same inherent property.  Also see remarks/response to arguments above regarding this newly claimed limitation.
Regarding claim 8, Lewis teaches inserting or providing the implant (20) comprises placing the implant (20) on a guide wire through the cannulated (50-figure 2B) truncated cone shape of the implant and moving the implant along the guide wire into the cavity (e.g., see at least paragraph [0083]).
Regarding claim 21, Lewis discloses the implant has a volume of between 0.15cm^3 to 10cm^3 (e.g., see at least paragraphs [0016], [0021]-[0024], [0052], [0059], [0063], [0065], [0069], [0077] and [0082] - [0084] etc.).  Volume of a cone is calculated as Vol= pi (outer radius-inner radius)^2 * (length/3).  The values given for the implant dimensions result in the claimed volume range. Moreover, as shown in some of the abovementioned paragraphs, Lewis emphasizes each of the sizes for the diameter (radius), and length (height) of the cone shape are selectable for a given implant size for a given surgical procedure as an obvious matter of design choice.  Similarly, secondary reference to Kale teaches an implant has a volume of between 0.15cm^3 to 10cm^3 (e.g., see at least paragraphs [0008], [0050]-[0051], [0055], [0057], [0059], etc.).  Volume of a cone is calculated as Vol= pi (outer radius-inner radius)^2 * (length/3). The values given for the implant dimensions result in the claimed volume range. Moreover, as shown in the above cited paragraphs, Kale emphasizes each of the sizes for the diameter (radius), and length of the tube shape are selectable for a given implant size for a given surgical procedure as an obvious matter of design choice.
Regarding claim 22, Lewis teaches the implant has a length of or between 1cm and 10cm (e.g., see at least paragraphs [0016], [0021]-[0024], [0052], [0059], [0063], [0065], [0069], [0077] and [0082]-[0084], etc.).  Kale also teaches the implant has a length of between 1cm and 10cm (e.g., see at least paragraphs [0008] and [0050] of Kale state a tube length of about 10mm to about 60mm, which is 1cm to 6cm, which falls within the claimed range).
Regarding dependent claims 26 -29, as described supra, Lewis in view of Carter in view of Kale teaches the invention substantially as claimed. Carter, as applied above, further teaches and/or suggests the molding process may include a fluid-assisted molding injection (a.k.a. ‘injectable slurry’ and use of ‘aqueous solution’- as described throughout- see at least col. 14, lines 22; col. 15, line 42; claim 6, etc.).
Carter further expressly suggests modification of the disclosed manufacturing methods to include known forms of molding and manufacture (e.g., see at least col. 14, lines 18-20). However, Lewis in view of Carter in view of Kale, as applied above, is silent regarding the claimed fluid-assisted molding including the fluid-assisted injection molding or the wet lay process comprises a ratio of fluid to DBF in a range of or between 3 to 200ml fluid, or more particularly 3 to 50mls fluid, to 1gram of DBF substantially as claimed.  
One of ordinary skill in the art at the time of the effective filing date of the invention would recognize fluid-assisted molding including fluid assisted injection molding as a well-known molding or manufacture process selectable for use with the Carter disclosure, wherein one of ordinary skill in the art at the time of the effective filing date of the invention would further recognize selection of a ration of fluid to DBF as a selectable design choice and result effective variable selected to optimize the method and resultant material properties of the formed implant product, wherein the claimed ranges are selectable and produce an expected result with a reasonable expectation of success.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the implant of Lewis in view of Carter in view of Kale using fluid-assisted injection molding or the wet lay process comprises a ratio of fluid to DBF in a range of or between 3 to 200ml fluid, or more particularly 3 to 50mls fluid, as a selectable and an optimizable result effective variable (MPEP 2144.04) as an obvious matter of design choice with predictable results and a reasonable expectation of success. Also note In re Aller, 105 USPQ 233.
Regarding claims 30 and 31, Lewis further discloses forming the cavity (168 or the like) in the bone using an awl (e.g., see at least paragraph [0095] and figure 12), wherein the implant (20) has dimensions and the cavity (168 or the like) has dimensions, and the implant dimensions correspond to the cavity dimensions formed by the awl (e.g., see at least paragraph [0095] and figure 12).
Regarding claims 32 and 33, Lewis further discloses the implant dimensions comprise an implant length of or between 1cm to 10cm or 1cm to 4cm (e.g., see at least paragraphs [0016], [0021]-[0024], [0052], [0059], [0063], [0065], [0069], [0077] and [0082]- [0084], etc.).  Kale also teaches the implant has a length of between 1cm and 10cm or 1cm to 4cm (e.g., see at least paragraphs [0008] and [0050], etc.).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis U.S. publication no. 2011/0106177 A1 in view of Carter et al. U.S. patent no. 9,486,557 B2 (“Carter”) in view of Kale et al. U.S. publication no. 2011/0144766 A1 (“Kale”), as applied above, and further in view of Frey et al. U.S. publication no. 2016/0007983 A1.
Regarding claim 13, as described supra, Lewis in view of Carter in view of Kale teaches the invention substantially as claimed.
Lewis in view of Carter in view of Kale is silent regarding the inserting or providing the implant comprises an open-ended syringe comprising the implant substantially as claimed.
In the same field of endeavor, Frey teaches, tooling for insertion of an implant includes inserting or providing the implant using an open-ended syringe (aka a cannulated instrument) comprising the implant as known surgical tooling (e.g., see at least figures; and paragraph [0335]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using an open-ended syringe for insertion of the implant in the invention of Lewis in view of Carter in view of Kale, as taught by Frey, in order to use known surgical tooling as an obvious matter of surgical design choice or preference with predictable results and a reasonable expectation of success. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 8, 11, 13 and 21-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/429,561 (reference application).  See at least claim 18, among others, of the reference application. The claims of the reference application are not directed to a patentably distinct device.  The claims of both applications are still pending and are based on similar disclosure.  This is a provisional non-statutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774